DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and being examined.

Response to Amendment
	The previous rejections are modified in light of the Applicant’s amendments and arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 10, and 11, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7 and 8, of US patent no. 10,781,309 B2. (hereinafter US Pat. No.’309). 


    PNG
    media_image1.png
    231
    418
    media_image1.png
    Greyscale
, wherein, in general formula (1), X represents a bivalent group represented by general formula (2); in general formulae (1) and (3), R1 and R2 independently represent C1-C8 alkyl, or C6-C10 aryl and may be the same or different; R3 represents a hydrogen atom, C1-C8 alkyl or C6-C10 aryl; in general formula (1), n represents a value of 2 or more and equal to or smaller than 10; and, in general formulae (1), an independently represent an integer from 0 to 4, and b represents an integer from 0 to 3, wherein (A) the thermoplastic polyester resin is at least one selected from the group consisting of polybutylene terephthalate, polypropylene terephthalate, and polybutylene naphthalate, and…(B) the novolac type epoxy resin represented by the general formula (1) contained in the mixture prior to compounding to the amount of carboxyl end group (eq/g) of (A) the 
The above polybutylene terephthalate meets the claimed thermoplastic polyester comprising an aromatic dicarboxylic acid and aliphatic diol as cited in claim 1, and 10. The above epoxy concentration of 30-150 eq/t and polyester carboxyl concentration of 0-20 eq/t correlates to a blend of concentration ratio of epoxy/carboxyl of 0 to 7.5, and meets claims 2 and 3.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Pat. No.’309 teaches each and every component and reads upon the claims in an anticipatory manner. 

Regarding claims 4, US Pat. No.’309 teaches further comprising (E) 0.01 to 1 part by weight of a phosphoric stabilizer with respect to (A) 100 parts by weight of the thermoplastic polyester resin. (See claim 5). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Pat. No.’309 teaches each and every component and reads upon the claims in an anticipatory manner. 

Regarding claim 6, US Pat. No.’309 teaches further comprising (G) 0.001 to 1 part by weight of a reaction accelerator with respect to (A) 100 parts by weight of the thermoplastic polyester resin. (See claim 6). 


Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, and 14-25, of copending Application No. 15/035,303 (hereinafter App. No. ‘303). 

Regarding claim 1, App. No. ‘303 claims a molded article obtained by melt-molding the thermoplastic polyester resin composition according to claim 12, (See claim 22), the thermoplastic polyester resin composition comprising 100 parts by weight of a thermoplastic polyester resin (A), and 0.1 to 10 parts by weight of a novolac type epoxy resin (B) represented by formula (1); 
    PNG
    media_image2.png
    357
    518
    media_image2.png
    Greyscale
 wherein in formula (1), X represents a divalent group represented by formula (3) shown above; wherein in formulae (1), R1 to R2 each independently represents an alkyl group having from 1 to 8 carbon atoms or an aryl group having from 6 to 10 carbon atoms, and they may be the same or different from each other; and R5 represents a hydrogen atom, an alkyl group having from 1 to 8 carbon atoms, or 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 

Regarding claim 3, App. No. ‘303 claims wherein the concentration of the epoxy groups in the thermoplastic polyester resin composition is 5 eq/t or more. (See claim 15).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 

Regarding claim 4, App. No. ‘303 claims further comprising a phosphorus-based stabilizer (C) in an amount of 0.01 to 1 part by weight with respect to 100 parts by weight of the thermoplastic polyester resin (A). (See claim 16).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 

Regarding claim 6, App. No. ‘303 claims 18 further comprising a reaction catalyst (E) in an amount of 0.001 to 5 parts by weight with respect to 100 parts by weight of the thermoplastic polyester resin (A). (See claim 18).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 

Regarding claim 7, App. No. ‘303 claims wherein a ratio (the blend concentration of the reaction catalyst/the blend concentration of the epoxy groups) of the blend concentration (mol/g) of the reaction catalyst (E) to the blend concentration (eq/g) of the epoxy groups derived from the novolac type epoxy resin (B) represented by formula (1), in the thermoplastic polyester resin composition, is 0.01 to 0.1. (See claim 19).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 

Regarding claim 8, App. No. ‘303 claims wherein the reaction catalyst (E) contains a compound containing nitrogen or phosphorus. (See claim 20).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 

Regarding claim 9, App. No. ‘303 claims wherein the reaction catalyst (E) contains an amidine compound. (See claim 21). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 

Regarding claim 10, App. No. ‘303 claims wherein the thermoplastic polyester resin (A) consists of a polymer or a copolymer selected from the group consisting of polybutylene terephthalate, polyethylene terephthalate, polypropylene terephthalate, polyethylene naphthalate, and polycyclohexane dimethylene terephthalate. (See claim 24). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. ‘303 teaches each and every component and reads upon the claims in an anticipatory manner. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 10, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0275678 A1 to Kumazawa et al. (hereinafter Kumazawa’678), in further view of JP 2004-269625 to Nakao et al. (hereinafter Nakao) and as evidenced by JP 2003-176399 A to Ikeda (hereinafter Ikeda). 

Regarding claims 1, 2, 4-6, 10, and 11, Kumazawa’678 teaches a thermoplastic resin composition and a molded article thereof comprising 100 parts of a thermoplastic resin and 0.1-4 parts of a polyfunctional compound having 3 or more functional groups, wherein the thermoplastic resin can be a polyester or polycarbonate, (See abstract), used in the field of only polybutylene terephthalate or polyethylene terephthalate (See para 140-142, Examples, and Table 1, para 195), which preferably has a concentration of carboxyl terminal groups of 20 eq/ton or less (para 59), which meets the claimed polyester resin “consists of” either polybutylene terephthalate or polyethylene terephthalate as cited in claims 1, 10 and 11. Kumazawa’678 also teaches the composition further comprises 0.1-10 parts of a terminal blocking agent (para 103), such as 0.1-5 parts of glycidyl ether compounds (para 103-105) and 0.1-3 parts of a glycidyl ester compound which can include a glycidyl ester of versatic acid (para 106), which qualifies as the monofunctional epoxy compound cited in claim 5. Kumazawa’678 further teaches the composition can have phosphorus based flame retarders (para 120 and 123), used an amount of 0.5-150 parts per 100 parts of thermoplastic resin (para 127), which meets the phosphorus compound of claim 4. Kumazawa further teaches a catalyst such as metal oxides, or metal alkoxides, can be used in an amount of 0.001-1 parts per 100 parts of the thermoplastic may be use, (para 107-108), which meets the reaction catalyst cited in claim 6. The resin composition can be produced by melt kneading (para 128), and the article is obtained by extrusion molding (para 132) which meets the molded article cited in claim 1.
Kumazawa’678 does not explicitly teach the novolac type epoxy resin having the formula (1).
However, Nakao teaches a resin composition comprising a crystalline polyester (A) and epoxy resin (B) in a ratio of 50/50 – 99/1, (See abstract), used in the field of plastic films and adhesives for electronics or autoparts (para 1-2), obtained by extrusions (para 29-30). The 
    PNG
    media_image3.png
    324
    975
    media_image3.png
    Greyscale
, wherein n=1-6, and an epoxy equivalent of 265 g/eq as evidenced and cited in para 7 and 18 of the Ikeda reference, which meets the claimed formula (1) when n=1-6, R5=H, and a and b = 0. Nakao also teaches that adding the above suitable epoxy resin will have good compatibility with the polyester and improve mechanical properties such as adhesive strength, blocking resistance and flexibility, (para 21, 47-51). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the HP 7000 epoxy resin of Nakao for the glycidyl epoxy resin of Kumazawa’678 because Nakao teaches the same field of polyester extrusion moldings using similar and compatible components as cited above in Kumazawa’678, and Nakao also teaches that adding the above suitable epoxy resin will have good compatibility with the polyester and improve mechanical properties such as adhesive strength, blocking resistance and flexibility, (para 21, 47-51).


Regarding claim 3, as cited above and incorporated herein, the combination of Kumazawa’678, and Nakao teaches the composition of claim 1.
Using the above teachings, the HP 7000 epoxy resin (265 g/eq) has an epoxy equivalent of 0.0039 eq/g, and if there’s 0.1-5 parts of epoxy per 100 parts of polyester, this correlates to 0.00039-0.0195 eq of epoxy groups per 100 parts of polyester, which further correlates to .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa’678 in view of Nakao as evidenced Ikeda, as applied to claims 1 and 6, and in further view of US 2002/0099150 A1 to Kumazawa et al. (hereinafter Kumazawa’150).

Regarding claims 7-9, as cited above and incorporated herein the combination of Kumazawa’678 and Nakao teaches the composition of claim 1 and 6. 
Kumazawa’678 does not explicitly teach the catalyst as the amidine compound or the blend concentration of the reaction catalyst.
However, Kumazawa’150 teaches a polyester composition with a glycidyl ester compound and glycidyl ether compound used in the field of molded articles for electric and automobile parts (See abstract and para 4), where the polyester can be polybutylene terephthalate (para 28), the glycidyl ester can be glycidyl versatate, and a glycidyl ether (para 30-33). The above is the same field of use of polyester molded articles using similar and compatible components as cited above in Kumazawa’678. Kumazawa’150 also teaches use of the catalyst to promote the reaction of the glycidyl group with the carboxyl end groups of the polyester wherein the catalyst includes metal oxide compounds and tertiary amines such as 1,8-diazabicyclo(5,4,0)undecane-7 (i.e. DBU), (para 34), which meets the claimed amidine cited in claims 8 and 9. This teaching demonstrates to one skilled in the art that DBU is a known 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the DBU catalyst of Kumazawa’150 for the catalyst of Kumazawa’678 because Kumazawa’150 teaches the same field of use of polyester molded articles using similar and compatible components as cited above in Kumazawa’678, and Kumazawa’150 also teaches use of the catalyst to promote the reaction of the glycidyl group with the carboxyl end groups of the polyester wherein the catalyst includes metal oxide compounds and tertiary amines such as 1,8-diazabicyclo(5,4,0)undecane-7 (i.e. DBU), (para 34), and this teaching demonstrates to one skilled in the art that DBU is a known suitable catalyst that would promote the reaction of the glycidyl group with the carboxyl end groups of the polyester.
In regard to the blend concentration of the claimed ratio blend of the concentration of reaction catalyst to the concentration of epoxy groups in the composition, using the above teachings, if there is 100 parts of polyester at a concentration of carboxyl terminal groups of 20 eq/t or less, with 4 parts of HP 7000 epoxy resin having an epoxy equivalent of 265 g/eq (i.e. 0.0039 eq/g), and with 0.1 part of DBU (152.24 g/mol) is used as the catalyst, this correlates to 0.0156 eq of epoxy and 0.0022 eq of carboxyl terminal groups per 104.1 g of total composition, which correlates to a blend concentration of 0.00015 eq/g of epoxy and 0.000021 eq/g of carboxyl terminal groups in the composition, and 0.00066 mol of DBU catalyst per 104.1 g of total composition, which correlates to blend concentration of catalyst of 0.0000063 mol/g. The above correlates to a ratio of blend concentration of catalyst to blend concentration of epoxy groups of about 0.042 which meets the claimed range.

Claims 1-6, 10, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0275678 A1 to Kumazawa et al. (hereinafter Kumazawa’678), in further view of JP 2003-171542 A to Kawabata et al. (hereinafter Kawabata) and as evidenced by JP 2003-176399 A to Ikeda (hereinafter Ikeda). 

Regarding claims 1, 2, 4-6, 10, 11 and 12, Kumazawa’678 teaches a thermoplastic resin composition and a molded article thereof comprising 100 parts of a thermoplastic resin and 0.1-4 parts of a polyfunctional compound having 3 or more functional groups, wherein the thermoplastic resin can be a polyester or polycarbonate, (See abstract), used in the field of molded articles such as electrical parts and automobile parts (para 1). Kumazawa’678 further teaches wherein the thermoplastic resin is a crystalline polyester resin (para 49 and 57), such as only polybutylene terephthalate or polyethylene terephthalate (See para 140-142, Examples, and Table 1, para 195), which preferably has a concentration of carboxyl terminal groups of 20 eq/ton or less (para 59), which meets the claimed polyester resin “consists of” either polybutylene terephthalate or polyethylene terephthalate as cited in claims 1, 10 and 11. Kumazawa’678 also teaches the composition further comprises 0.1-10 parts of a terminal blocking agent (para 103), such as 0.1-5 parts of glycidyl ether compounds (para 103-105) and 0.1-3 parts of a glycidyl ester compound which can include a glycidyl ester of versatic acid (para 106), which qualifies as the monofunctional epoxy compound cited in claim 5. Kumazawa’678 further teaches the composition can have phosphorus based flame retarders (para 120 and 123), used an amount of 0.5-150 parts per 100 parts of thermoplastic resin (para 127), which 
Kumazawa’678 does not explicitly teach the novolac type epoxy resin having the formula (1).
However, Kawabata teaches a liquid crystal polyester resin composition comprising 100 parts by weight of liquid crystal polyester resin, 0.1-10 parts by weight of a dicyclopentadiene type epoxy resin, and 10-200 parts of filler (See abstract), which meets the claimed amount cited in claim 1, and is used in the field of electronic components and auto parts (para 1 and 76), wherein the above composition is obtained by melt kneading the above components and molded into a molded article (para 65), with an injection molding machine (para 70), which is in the same field of use of molded articles such as electrical parts and automobile parts as cited above in Kumazawa’678. Kawabata further teaches the dicyclopentadiene type epoxy resin is 
    PNG
    media_image4.png
    322
    784
    media_image4.png
    Greyscale
 evidenced and cited in para 7 and 18 of the Ikeda reference, which meets the claimed formula (1) when n=2-5, R5=H, and a and b = 0. Kawabata further teaches the above dicyclopentadiene type epoxy resin is used in the amounts to give excellent strength and toughness. (para 48).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the amounts of HP 7000 epoxy resin of Kawabata in the polyester resin composition of Kumazawa’678 because Kawabata teaches the same field of use of molded articles such as electrical parts and automobile parts as cited above in Kumazawa’678, and Kawabata further teaches the above dicyclopentadiene type epoxy resin is used in the amounts to give excellent strength and toughness. (para 48).
Regarding the ratio of blend concentration of epoxy groups to the blend concentration of carboxyl end groups, using the above teachings, Kumazawa’678 teaches a thermoplastic resin composition comprising 100 parts of a thermoplastic resin such as the polyester with a concentration of carboxyl terminal groups of 20 eq/ton or less and 0.1-5 parts of glycidyl ether compounds, while Kawabata teaches the HP-7200 epoxy resin. If there is 100 parts of polyester at a concentration of carboxyl terminal groups of 20 eq/t or less, with 4 parts of HP 7000 epoxy resin having an epoxy equivalent of 265 g/eq (i.e. 0.0039 eq/g), this correlates to 0.0156 eq of epoxy and 0.0022 eq of carboxyl terminal groups of the polyester per 104 g of total composition, which correlates to a blend concentration of 0.00015 eq/g of epoxy and 0.000021 

Regarding claim 3, as cited above and incorporated herein, the combination of Kumazawa’678, and Kawabata teaches the composition of claim 1.
Using the above teachings, the HP 7000 epoxy resin (265 g/eq) has an epoxy equivalent of 0.0039 eq/g, and if there’s 0.1-5 parts of epoxy per 100 parts of polyester, this correlates to 0.00039-0.0195 eq of epoxy groups per 100 parts of polyester, which further correlates to about a blend concentration of epoxy groups of 3.53-177 eq/ton in the thermoplastic polyester composition, which overlaps and meets the claimed amount.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa’678 in view of Kawabata as evidenced Ikeda, as applied to claims 1 and 6, and in further view of US 2002/0099150 A1 to Kumazawa et al. (hereinafter Kumazawa’150).

Regarding claims 7-9, as cited above and incorporated herein the combination of Kumazawa’678 and Kawabata teaches the composition of claim 1 and 6. 

However, Kumazawa’150 teaches a polyester composition with a glycidyl ester compound and glycidyl ether compound used in the field of molded articles for electric and automobile parts (See abstract and para 4), where the polyester can be polybutylene terephthalate (para 28), the glycidyl ester can be glycidyl versatate, and a glycidyl ether (para 30-33). The above is the same field of use of polyester molded articles using similar and compatible components as cited above in Kumazawa’678. Kumazawa’150 also teaches use of the catalyst to promote the reaction of the glycidyl group with the carboxyl end groups of the polyester wherein the catalyst includes metal oxide compounds and tertiary amines such as 1,8-diazabicyclo(5,4,0)undecane-7 (i.e. DBU), (para 34), which meets the claimed amidine cited in claims 8 and 9. This teaching demonstrates to one skilled in the art that DBU is a known suitable catalyst that would promote the reaction of the glycidyl group with the carboxyl end groups of the polyester.
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the DBU catalyst of Kumazawa’150 for the catalyst of Kumazawa’678 because Kumazawa’150 teaches the same field of use of polyester molded articles using similar and compatible components as cited above in Kumazawa’678, and Kumazawa’150 also teaches use of the catalyst to promote the reaction of the glycidyl group with the carboxyl end groups of the polyester wherein the catalyst includes metal oxide compounds and tertiary amines such as 1,8-diazabicyclo(5,4,0)undecane-7 (i.e. DBU), (para 34), and this teaching demonstrates to one 
In regard to the blend concentration of the claimed ratio blend of the concentration of reaction catalyst to the concentration of epoxy groups in the composition, using the above teachings, if there is 100 parts of polyester at a concentration of carboxyl terminal groups of 20 eq/t or less, with 4 parts of HP 7000 epoxy resin having an epoxy equivalent of 265 g/eq (i.e. 0.0039 eq/g), and with 0.1 part of DBU (152.24 g/mol) is used as the catalyst, this correlates to 0.0156 eq of epoxy and 0.0022 eq of carboxyl terminal groups per 104.1 g of total composition, which correlates to a blend concentration of 0.00015 eq/g of epoxy and 0.000021 eq/g of carboxyl terminal groups in the composition, and 0.00066 mol of DBU catalyst per 104.1 g of total composition, which correlates to blend concentration of catalyst of 0.0000063 mol/g. The above correlates to a ratio of blend concentration of catalyst to blend concentration of epoxy groups of about 0.042 which meets the claimed range.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
On page 5, in response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the 
On page 5, the Applicant argues that the combination of Kumazawa’678 and Nakao do not teach or suggest the claimed ratio concentration of epoxy groups/carboxyl end groups and that the Office Action’s calculations are based on an “assumption.”
This is not persuasive because, as cited above, the calculations are not based on an “assumption,” but are based on the teachings of the combination of Kumazawa’678 and Nakao. As cited above, Kumazawa’678 teaches a thermoplastic resin composition comprising 100 parts of a thermoplastic resin such as the polyester with a concentration of carboxyl terminal groups of 20 eq/ton or less and 0.1-5 parts of glycidyl ether compounds, while Nakao/Kawabata teaches the HP 7000/7200 epoxy resin. If there is 100 parts of polyester at a concentration of carboxyl terminal groups of 20 eq/t or less, with 4 parts of HP 7000/7200 epoxy resin having an epoxy equivalent of 265 g/eq (i.e. 0.0039 eq/g), this correlates to 0.0156 eq of epoxy and 0.0022 eq of carboxyl terminal groups of the polyester per 104 g of total composition, which correlates to a blend concentration of 0.00015 eq/g of epoxy and 0.000021 eq/g (i.e. 19 eq/ton) carboxyl terminal groups of the polyester in the composition, and this correlates to a blend concentration ratio of epoxy group to a blend concentration of carboxyl end group of 7.15, which is within the claimed amount and demonstrates that the above amount ranges of polyester with the concentration of carboxyl terminal groups, and the amount ranges of HP 7000 epoxy taught by the combination of Kumazawa’678 and Nakao/Kawabata, overlaps and 
On page 5-6, the Applicant argues unexpected good properties at the epoxy/carboxyl concentration ratio ranges of 2-8. This is not persuasive because 1) Applicant’s data does not show comparative data of good properties for the novolac epoxy resin (B) with formula (3), and 2) the data does not commensurate in scope. See MPEP 716.02 (a-e).  
First, in the Examples in Table 1, there is only one example of the novolac epoxy resin (B) with X=formula (3), (Example 3), while all the other examples teach the novolac epoxy resin (B) with formula (2) instead, so thus, the good properties are for novolac epoxy resin (B) with X=formula (2) and not formula (3). Secondly, the only examples with good properties using novolac epoxy resin (B) with X=formula (3) are examples 3, 15, 32, 52, and 58, which only show properties for the blend concentration of epoxy/carboxyl of 2.  This does not commensurate in scope to the claimed range of 2-8. 
Thus, since Applicant’s data does not show comparative data of good properties for the novolac epoxy resin (B) with formula (3), and the data does not commensurate in scope, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766